United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS             October 31, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-41679
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                        JUAN JAVIER REYNA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (L-02-CR-378)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Javier Reyna appeals from the denial of a motion to

suppress following his conviction for possession with intent to

distribute more than 100 kilograms of marijuana, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(B). At issue is whether a Border Patrol

Agent had reasonable suspicion to stop Juan Javier Reyna’s vehicle,

leading to Reyna’s conviction.




     *
           Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     No authority need be cited for our two-tier standard of review

for suppression rulings:        findings of fact are accepted unless

clearly erroneous; the ruling on the constitutionality of the

contested conduct is reviewed de novo; and the evidence presented

at the suppression hearing is viewed in the light most favorable to

the prevailing party.

     A Border Patrol Agent conducting a roving patrol may make a

temporary investigative stop of a vehicle if the Agent is aware of

“specific articulable facts, together with rational inferences from

those facts, that reasonably warrant suspicion” that the vehicle's

occupant is     engaged   in   criminal   activity.    United   States   v.

Brignoni-Ponce, 422 U.S. 873, 884 (1975); see also United States v.

Cortez, 449 U.S. 411, 421-22 (1981).          In determining whether a

reasonable suspicion exists, courts look to the totality of the

circumstances    surrounding    the   stop.    E.g.,   United   States   v.

Espinosa-Alvarado, 302 F.3d 304, 306 (5th Cir.), cert. denied, 537

U.S. 1094 (2002).    The district court concluded:     the area in which

the stop took place was known for illegal activity; the Agent saw

two vehicles traveling in tandem, and his experience taught him

that vehicles engaged in smuggling almost always travel in tandem

while other vehicles in the area almost never do; the Agent,

familiar with the area and its usual traffic, did not recognize

either of the two vehicles; both vehicles had bed covers which were

not used by those who regularly used the road, but which made it


                                      2
possible to conceal cargo; and, prior to the stop, another Agent

had reported to the Agent conducting the stop that the driver of

the stopped vehicle was “looking all around”.                       A review of the

suppression          hearing   demonstrates       that    these    findings   are    not

clearly erroneous.

       It also appears that the district judge made an additional

important finding:             the Border Patrol Agent had observed that

Reyna’s vehicle was riding low, as if carrying a heavy weight.

Although the district judge acknowledged evidence contradicting

this claim, he appeared to find that the Agent testified truthfully

to his observations. In any event, viewing the hearing evidence in

the light most favorable to the Government, we conclude that the

Agent did observe that Reyna’s vehicle appeared to be carrying a

heavy weight.          Reviewing de novo the district court’s resolution of

Reyna’s motion to suppress, we agree that the facts recited above,

when viewed in their totality, would give rise to a reasonable

suspicion.       E.g., United States v. Aldaco, 168 F.3d 148, 151-52

(5th     Cir.    1999)     (road’s     reputation         for    smuggling    adds    to

reasonableness of suspicion); United States v. Morales, 191 F.3d

602, 604 (5th Cir. 1999), cert. denied sub nom. Chacon Morales v.

United    States,        528   U.S.   1177       (2000)   (agent’s    experience      is

important       in    determining     reasonableness        of    suspicion);   United

States v. Orozco, 191 F.3d 578, 582 (5th Cir. 1999), cert. denied

sub nom. Gutierrez-Orozco v. United States, 528 U.S. 1144 (2000)


                                             3
(appearance of vehicle, “most notably” that it appeared to be

heavily-loaded, added to reasonableness of suspicion).


                                                         AFFIRMED




                                4